Citation Nr: 0016877
Decision Date: 06/26/00	Archive Date: 09/08/00

DOCKET NO. 95-24 004               DATE JUN 26, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Portland. Oregon

THE ISSUE

Entitlement to an increased rating for organic personality syndrome
with explosive personality and unstable mood, currently evaluated
as 30 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from October 1961 to November
1964. The Department of Veterans Affairs (VA) Regional Office (RO)
granted service connection for the disability at issue in December
1993. A 10 percent rating was assigned effective March 1993. The
veteran appealed the assignment of the 10 percent rating. He
presented testimony during a hearing which was held at the RO in
November 1994. The Board of Veterans' Appeals (Board) regarded the
case to the RO in June 1997. Thereafter, in November 1999, the RO
increased the disability rating for the disability at issue from 10
percent to 30 percent, effective from December 1993. The veteran
continues to appeal the percentage assigned.

The RO denied service connection for substance abuse in November
1999 and notified the veteran of its decision and of his right to
appeal. There is no evidence of record showing that the veteran has
commenced an appeal of that decision.

REMAND

In the Board's June 1997 remand, it ordered the RO to obtain and
incorporate into the veteran's claims folder all VA Vocational
Rehabilitation and Education records pertaining to the veteran. A
review of the RO's November 1999 rating decision and supplemental
statement of the case reveals that a VA Vocational Rehabilitation
and Education folder does in fact exist and that it was considered
by the RO in November 1999. However, it is not of record on appeal
at the Board. Since the RO did not complete all action which was
ordered in the Board's last remand, remand for corrective action is
required. Otherwise, the Board errs as a matter of law. Stegall v.
West, 11 Vet. App. 268 (1998).

To ensure that the Department of Veterans Affairs (VA) has met its
duty to assist the veteran in developing the facts pertinent to the
claim and to ensure full compliance with due process requirements
and Stegall, the case is REMANDED to the (RO) for the following
development:

2 - 

The RO shall incorporate into the veteran's claims folder for Board
review his VA Vocational Rehabilitation and Education (VR&E)
folder. Either the VR&E folder itself may be forwarded to the Board
along with the veteran's claims folder, or copies of the documents
contained in the VR&E folder may be associated with the veteran's
claims folder. Thereafter, the case shall be returned to the Board
for final consideration.

The veteran has the right to submit additional evidence and
argument on this matter. Kutscherousky v. West, 12 Vet. App. 369
(1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or to the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and
38.02-38.03.

Barry F. Bohan 
Member, Board of Veterans' Appeals

CONTINUED ON NEXT PAGE

3 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 - 


